ADVISORY ACTION BEFORE THE FILING OF AN APPEAL BRIEF
ATTACHMENT

1.	This advisory action is in response to the remarks filed February 28, 2022.
2.	As to item 3(a), the amendments to claims 22, 36-37, and 40-42 require further consideration and/or search.
3.	As to item 12, the request for reconsideration has been considered but does not place the claims in condition for allowance for the following reasons.
	The request for reconsideration is found in the remarks at pages 10-115.
	As to pages 10-19, Examiners maintain amendments in reissue are made relative to the patent (see 37 CFR 1.173(g)). 
As to page 11, Applicant requests additional confirmation that certified copy of the priority document has been received, Examiners maintain that the acknowledgement at item 12(a)(1) in PTOL-326 is sufficient.
As to pages 20-26, Examiners acknowledge Applicant’s statement of support for the amendments, which have not been entered because they require further consideration and/search.
As to pages 26-32, the arguments directed to the 112(f) nonce terms “front vehicle location unit” and “position information correcting unit” are not persuasive. Examiners incorporate by reference the response to these arguments set forth in the final action mailed November 26, 2021.
As to pages 33-38, the argument directed to the support in the patent for the “front vehicle location unit” measuring a distance to front vehicle with something other than a radar or a laser scanner is not persuasive. Examiners incorporate by reference the response to these arguments set forth in the final action mailed November 26, 2021.

As to page 52, the argument directed to the recapture rejection is not persuasive because it is directed to a rejection not made.
As to pages 53-115, these arguments are directed to claim amendments that have not been entered.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:


/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992